FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 1, 2022

                                     No. 04-21-00482-CR

                                   Vincent Jeffrey SEARD,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A21432
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                        ORDER
        On February 24, 2022, appellant filed a motion for a thirty day extension of time to file
his brief. We grant the motion and order appellant’s counsel to file his brief by March 28,
2022. We further advise counsel no further extensions of time will be granted absent a motion,
filed before the brief is due, (1) demonstrating extraordinary circumstances justifying further
delay, (2) advising the court of the efforts counsel has expended in preparing the brief, and (3)
providing the court reasonable assurance the brief will be completed and filed by the requested
extended deadline. The court does not generally consider a heavy work schedule to be an
extraordinary circumstance.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court